Case 1:19-cv-00660-MKB-SMG Document 39-1 Filed 03/24/20 Page 1 of 2 PageID #: 589



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   FEDERAL DEFENDERS OF NEW YORK, INC.,
   on behalf of itself and its clients detained at the
   Metropolitan Detention Center – Brooklyn,

                                 Plaintiff,
                      v.                                           No. 19-cv-660 (MKB)

   FEDERAL BUREAU OF PRISONS and
   WARDEN HERMAN QUAY, in his official
   capacity,

                                 Defendants.




                 [PROPOSED] ORDER REGARDING THE APPOINTMENT
                 OF THE HONORABLE LORETTA LYNCH AS MEDIATOR

         WHEREAS, on March 20, 2020, the Court of Appeals for the Second Circuit vacated the

  order of dismissal that had been entered in this action and issued its mandate;

         WHEREAS, the Court of Appeals urged the Court to obtain the advice of the parties

  regarding a potential mediation of this matter;

         WHEREAS, the Court solicited the parties’ views regarding the proposed appointment of

  former Attorney General Loretta Lynch to serve as a mediator in this matter;

         WHEREAS, at a telephone conference on March 23, 2020, the parties consented to

  mediation and had no objection to the appointment of the Honorable Loretta Lynch to serve as

  mediator;

         WHEREAS, at the March 23 conference, the Court appointed the Honorable Loretta Lynch

  to serve as mediator to facilitate the expeditious adoption of procedures for dealing with legal

  visitation at MDC Brooklyn during ongoing and future emergencies;
Case 1:19-cv-00660-MKB-SMG Document 39-1 Filed 03/24/20 Page 2 of 2 PageID #: 590



         IT IS HEREBY ORDERED that, in order to fulfill the role as mediator in this matter, the

  Honorable Loretta Lynch, directly or through any personal designee, may:

     •   Communicate with the parties on an ex parte basis;

     •   Communicate with members of the Judiciary and court staff without the involvement or
         presence of the parties;

     •   When on consent of the defendants, communicate with Bureau of Prisons officials, without
         the involvement or presence of counsel for the parties;

     •   Report to the Court as to the outcome of the mediation;

     •   Exercise any such additional powers as requested by the mediator and consented to by the
         parties to fulfil her role as mediator.


  Dated: Brooklyn, New York
         March __, 2020                               MARGO K. BRODIE
                                                      United States District Judge




                                                -2-
